                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ALFONSO HOLDER,                                 :
    Petitioner                                  :           No. 1:17-cv-1850
                                                :
                v.                              :           (Judge Kane)
                                                :           (Magistrate Judge Carlson)
WARDEN S. SPAULDING,                            :
    Respondent                                  :

                                            ORDER

         Before the Court in the above-captioned action is the February 14, 2019 Report and

Recommendation of Magistrate Judge Carlson (Doc. No. 10), recommending that the petition for

a writ of habeas corpus filed by pro se Petitioner Alfonso Holder (“Petitioner”) pursuant to 28

U.S.C. § 2241 (Doc. No. 1) be transferred to the United States District Court for the Eastern

District of Pennsylvania. No timely objections to the Report and Recommendation have been

filed.

         ACCORDINGLY, on this 9th day of July 2019, upon independent review of the record

and the applicable law, IT IS ORDERED THAT:

         1.     The Court ADOPTS the Report and Recommendation (Doc. No. 10) of
                Magistrate Judge Carlson;

         2.     The Clerk of Court is directed to TRANSFER this case to the United States
                District Court for the Eastern District of Pennsylvania; and

         3.     The Clerk of Court is directed to CLOSE the above-captioned case.


                                                            s/ Yvette Kane
                                                            Yvette Kane, District Judge
                                                            United States District Court
                                                            Middle District of Pennsylvania
